DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2021 has been entered.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim(s) 1, 4, 7, 8, 11-13 is/are rejected under 35 U.S.C. 102((a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Xiao et al., US 2015/0263379.
Regarding claim 1, Xiao et al., teaches a secondary battery (0091), comprising a positive electrode plate (abstract), a negative electrode plate (abstract), a separator (abstract) and an electrolyte (abstract), wherein:
the positive electrode plate comprises a positive electrode current collector (abstract) and a positive electrode film disposed on at least one surface of the positive electrode current collector (0031), comprising a positive active material (0030), and
the negative electrode plate comprises a negative electrode current collector (0003) and a negative electrode film disposed on at least one surface of the negative electrode current collector (0003; 0017), comprising a negative active material (0018; 0021); the positive active material comprises one or more of layered lithium nickel cobalt manganese oxide (0025; 0027) and layered lithium nickel cobalt aluminum oxide (0027); the negative active material comprises graphite (0018) and silicon-oxygen compound SiOx, in which 0 < x < 2 (0018; 0052); when a button battery (coin shape; 0083) made from the negative electrode plate and a lithium metal sheet (0023; 0032; 0041-0042)  is subjected to constant-current lithium intercalation at a rate of 0.1C to a voltage of 0.005V, and then subjected to constant-current lithium intercalation (0052; 0055; 0089-0091) at a rate of 0.05C to a voltage of 0.005V to 2.0 V (0053; 0088; 0118; 0122), and then subjected to constant-current lithium deintercalation at a rate of 0.1C to a voltage of 1.2V, a ratio of total delithiation energy of the negative electrode film to 
However, the prior art battery and electrodes are structurally identical to the claimed battery and electrodes, and is fully capable of producing, or inherently produces, the claimed results when tested in the claimed manner.
The prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 
Additionally, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
Regarding claims 2, 3, 6, 10, 14-16,  Xiao et al., does not recite the claim limitations of claims 2, 3, 14, 16.
However, the prior art battery and electrodes are structurally identical to the claimed battery and electrodes, and is fully capable of producing, or inherently produces, the claimed results when tested in the claimed manner.
The prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 
the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 
1987). "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition 
patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown 
property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Additionally, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a 
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
Regarding claim 4, Xiao et al., teaches graphite is artificial graphite (0018), natural graphite (0018).
Regarding claim 7, Xiao et al., teaches lithium nickel cobalt manganese oxide (0025; 0027).
Regarding claim 8, Xiao et al., teaches at least a part of the positive active material has a single-particle morphology (0025; 0028; 0111).
Regarding claim 11, Xiao et al., teaches a battery module (0084) comprising the secondary battery (0085) (electrochemical cell 10).

Regarding claim 13, Xiao et al., teaches an apparatus (0086) comprising the secondary battery (electrochemical cell 10).

 Response to Arguments
4.	Applicant’s arguments with respect to above claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727